                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


WALTER T. GUFFEY JR.                                                  PLAINTIFF
#22272

v.                         No: 3:20-cv-00178 BSM-PSH


PULASKI COUNTY JAIL, et al.                                       DEFENDANTS


                                     ORDER

      Before the Court is a response filed by Plaintiff Walter T. Guffey Jr. (Doc.

No. 28) to the Court’s April 27, 2021 order requiring a name for the Doe defendant

(Doc. No. 27). Based on Guffey’s response, the Clerk of Court is directed to correct

the name of the Doe defendant to Lowe and to prepare a summons for defendant

Lowe. The U.S. Marshal is directed to serve the summons, amended complaint

(Doc. No. 10), and this Order on defendant Lowe without prepayment of fees and

costs or security therefor. Service should be attempted at Turn Key Health Clinics,

LLC, c/o Alexandra G. Ah Loy, General Counsel, 900 NW 12th Street, Oklahoma

City, OK 73106.

      IT IS SO ORDERED this 29th day of June, 2021.




                                      UNITED STATES MAGISTRATE JUDGE
